Citation Nr: 9916193	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  96-50 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active naval service from June 1977 to August 
1995.  This matter comes to the Board of Veterans' Appeals 
(Board) from a June 1996 determination of a counseling 
psychologist in the Vocational Rehabilitation and Counseling 
(VR&C) Division of Department of Veterans Affairs (VA) 
Winston-Salem Regional Office (RO).  In this regard, it is 
noted that the veteran now resides in Virginia.  In May 1999, 
he testified at a Board hearing in Washington, D.C.


REMAND

A review of the record shows that by June 1996 determination, 
the veteran's claim of entitlement to Chapter 31 vocational 
rehabilitation and training was deniedon the basis that he 
did not have an employment handicap.  Specifically, it was 
noted that he had been suitably employed at the Red Cross as 
an Armed Forces Emergency Services worker for one year and 
that such position was consistent with his abilities and 
interests, based on his previous 10-year volunteer history 
with Red Cross and his job in the military as a career 
counselor.  Thus, it was determined that he had overcome any 
educational deficiencies and limitations of his service-
connected disabilities, including myofascial pain syndrome of 
lumbosacral spine and a hiatal hernia.  

At his May 1999 hearing, however, the veteran testified that 
since his 1996 vocational evaluation, he had experienced 
demonstrated employment limitations due to his service-
connected low back disability.  He further indicated that he 
anticipated that his low back disability would continue to 
limit his ability to continue in his current position at the 
Red Cross.  Specifically, he explained that in September 
1996, he had been deployed to Bosnia in his position as an 
Armed Forces Emergency Services worker.  He indicated that 
his duties there included receiving and delivering care 
packages to active duty personnel, which involved carrying 50 
to 60 pound packages and other physically intensive 
activities.  As a result, he stated that he experienced a 
flare-up of his low back disability and was unable to 
complete his tour of duty in Bosnia.

The veteran indicated that, while his current position at the 
Red Cross was primarily sedentary in nature, he was required 
to be "world wide deployable" at any time.  He stated that, 
in the event he was deployed again, he felt that his low back 
would undoubtedly interfere with his ability to carry out his 
duties since his employer would likely again require him to 
perform physical labor.  He and his representative argued 
that the vocational evaluation performed in 1996 was 
"stale" in that the counseling psychologist did not have 
access to the information regarding the difficulties the 
veteran experienced in Bosnia due to his low back disability.  
As such, they requested that the veteran be reevaluated in 
light of these facts.

In view of the foregoing, the case is remanded for the 
following:

The veteran should be provided additional 
vocational evaluation and counseling to 
determine his current employment status 
or other factual matters pertinent to his 
claim.  Any additional information or 
documentation required by the counseling 
psychologist should be obtained, with the 
assistance of the veteran if necessary, 
and associated with the Chapter 31 
folder.  A specific determination should 
then be made in light of the additional 
evidence as to whether he is entitled to 
Chapter 31 vocational rehabilitation and 
training due to an employment handicap.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
The case, including the Chapter 31 vocational rehabilitation 
folder and counseling records, should then be returned to the 
Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


